Citation Nr: 1735039	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for common variable immune deficiency (CVID), to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for gastrointestinal disorder, to include diarrhea, constipation, and gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for chronic sinusitis, to include as secondary to service-connected disabilities.

5.  Entitlement to an initial compensable rating for atrial fibrillation prior to February 29, 2016, and to an initial rating in excess of 10 percent therefrom.

6.  Entitlement to an initial compensable rating for erectile dysfunction.

7.  Entitlement to an initial rating in excess of 30 percent for mood disorder with anxiety and depression.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The issues on appeal were previously remanded in December 2015 by the Board.

In April 2012, the Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO regarding issues no longer before the Board; specifically issues of the propriety of the reduction of the evaluation of his service-connected restricted lung disease and entitlement to a TDIU.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for gastrointestinal disorder, to include diarrhea, constipation, and GERD, sinusitis, and CVID, and entitlement to an initial compensable rating for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a confirmed diagnosis of PTSD.

2.  Resolving reasonable doubt in the Veteran's favor, prior to February 29, 2016, the Veteran's atrial fibrillation manifested at most four episodes per year that were documented by ECG or Holter monitor.  

3.  The Veteran's atrial fibrillation has not been manifested by more than four episodes per year that were documented by ECG or Holter monitor.

4.  The Veteran's psychiatric symptoms are productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; higher levels of occupational and social impairment are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for an initial disability rating of 10 percent, but no higher, for atrial fibrillation prior to February 29, 2016 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7010 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for atrial fibrillation from February 29, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.104, Diagnostic Code 7010 (2016).

4.  The criteria for an initial disability rating in excess of 30 percent for mood disorder with anxiety and depression have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice.  The Board also finds that notice letters in January 2013, April 2013, and October 2013 comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his service connection claims.  Accordingly, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the service connection claims were met.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence, to include service treatment records and post-service treatment records have been obtained.  VA provided examinations in August 2011, February 2013, May 2013, October 2013, April 2014, June 2016, and August 2016 to obtain medical evidence as to the nature and likely etiology of the service connection issues.  The examinations and medical opinions are adequate because the VA examiners performed the examinations and issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Regarding the issues of entitlement to initial increased ratings, service connection for these issues has been granted and an initial disability rating and effective date have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluations.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has obtained service treatment records and records of post-service VA treatment, and the Veteran was also afforded VA examinations in June 2011, August 2011, October 2011, January 2012, February 2013, October 2013, June 2016, and August 2016 for the initial increased rating issues.  The VA examination reports are adequate for the purposes of adjudication, as they include all necessary testing, indicate a full examination of the Veteran and review of his claims file, and provide information adequate to evaluate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


PTSD

In an August 2011 VA examination, after a review of the claims file and the in-person examination, the examiner diagnosed mood disorder due to medical condition of heart disease with depressed and anxious mood.  The examiner found the Veteran did not meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) criteria for PTSD or any other disorder.  The examiner noted the Veteran had no exposure to a traumatic event, that a traumatic event was not persistently re-experienced, that there were no persistent symptoms of increased arousal, and finally the Veteran did not meet the full criteria for PTSD.  The examiner noted the Veteran's symptoms of depressed mood and anxiety.  The Veteran reported during examination that he had a lot of difficulty with the way he felt since his heart attack, not wanting to be old, wanting to be able to do more, and feeling down and anxious due to his lack of ability to do the things that he was able to do in the past.  

In a January 2013 letter, a private physician noted the Veteran was seen in the office having difficulty with some generalized anxiety as well as depressed mood.  The provider indicated this was multifactorial including PTSD, generalized anxiety disorder, and situational/adjustment reaction.  

In a February 2013 VA examination, after a review of the claims file and the in-person examination, the examiner diagnosed mood disorder with anxiety and depression due to medical condition.  The examiner found the Veteran did not meet the DSM-IV criteria for diagnosis of PTSD.  The examiner noted the Veteran had no exposure to a traumatic event, that there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, that there were no persistent symptoms of increased arousal, and finally the Veteran did not meet the full criteria for PTSD.  The examiner noted the Veteran's symptoms of depressed mood, chronic sleep impairment, and panic attacks that occur weekly or less often.  The examiner also noted the Veteran had disorientation to time or place.  The Veteran related his mood disorder primarily to his heart problems and the examiner opined that the Veteran had a lot of anxiety related to fear and worry about his health and life.  

In a June 2013 VA addendum opinion, the examiner clarified that he had accidently checked the wrong box regarding disorientation to time or place and that at examination, the Veteran was oriented in all spheres, to include time and place.  

VA treatment records in September 2014 showed that on evaluation, the Veteran had a negative PTSD screen.  

VA treatment records in August 2015 note that the Veteran was consulted by a primary care physician due to anxiety and possible PTSD.  However, on mental status examination, the Veteran was diagnosed with generalized anxiety disorder, not PTSD, and the record further noted that the Veteran's nightmares were not from past trauma.

In a June 2016 VA examination, after a review of the claims file and the in-person examination, the examiner diagnosed mood disorder due to heart problems with depressed mood and anxiety.  The examiner found no other current DSM-5 diagnosis.  The Veteran reported that he had difficulty staying asleep at night that started after he had heart surgery.  He said he felt tired throughout the day no matter how long he slept.  He noted he had sadness and worry about his medical issues and not being able to do things the way that he used to.  The Veteran reported his traumatic stressor was seeing his father beat his mother almost every night when he was younger and how he had been beaten as well when he tried to stop his father.  The examiner noted that although the Veteran met criterion A, it was not related to hostile military threat or military sexual trauma.  The examiner noted the Veteran denied experiencing any significant trauma while in service and had reported that he had a lot of fun in the service.  The Veteran reported that he had nightmares and thoughts about his childhood abuse about three to four times per year.  The examiner noted the Veteran's symptoms of depressed mood, anxiety, and chronic sleep impairment.  After examination, the examiner found that the results indicated the Veteran did not meet diagnostic criteria for PTSD.  The examiner noted that while the Veteran did report experiencing physical abuse in childhood that would meet criterion A he denied any clinically significant avoidance or re-experiencing symptoms.  The examiner also noted the Veteran did not endorse any other PTSD symptoms as being present at a clinically significant level.  The examiner highlighted that the Veteran denied experiencing any trauma while in the service or any other lifetime trauma that would meet criterion A.  The examiner indicated that it appeared the Veteran's symptoms were better accounted for by his service-connected Mood Disorder due to a GMC (Heart problems) with depressed mood and anxiety.  The examiner found that the Veteran did not meet the criteria for any other DSM-IV or DSM-5 (the most current DSM version) disorder.

Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD).  

VA has implemented DSM-5.  The Secretary, VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014, to include those that were previously remanded by the Board, such as in the instant appeal.  See 79 Fed. Reg. 45, 093, 45,094 (Aug. 4, 2014).  Hence, this appeal is governed by DSM-IV.

The Veteran seeks service connection for PTSD.  He contends that he has PTSD as a result of his active service.  

As noted above, the first criteria necessary to establish a claim for service connection is a current disability.  Shedden, supra.  The Board will deny the claim for service connection for PTSD because the preponderance of the evidence of record is against a finding that he has been diagnosed with this medical condition that conforms to the DSM-IV during the appeal period.  Romanowsky, supra.  

The Board acknowledges the January 2013 private physician letter noting a history of PTSD features.  However, there is no indication of the basis for a diagnosis or whether such a diagnosis was based on the DSM-IV.  Further, there is no indication the diagnosing physician conducted a competent review of the Veteran's entire claims file or reviewed the history of the Veteran's inservice events.  Additionally, there is no indication that the diagnosis was related to an in-service stressor.  

The Board acknowledges the Veteran received combat pay for his active service in Vietnam and that the RO mentioned a stressful in-service experience; however, the Board can find no basis to discount the VA psychologist's and VA psychiatrist's opinions as they are based on an examination of the Veteran, his lay statements, and a complete and accurate review of his record.  The Veteran has consistently denied an in-service stressor during examinations as the cause of his psychiatric issues and instead indicated that his mental stressors were related to his physical limitations caused by his service-connected conditions and his advancing age.  The Board notes that in the most recent June 2016 VA examination, the Veteran specifically denied experiencing any significant trauma while in service and instead reported that he had a lot of fun in service.  As there is no competent objective evidence of record diagnosing PTSD, in conformance with DSM-IV, due to an in-service stressor, the Board is constrained to deny the claim.  Cohen v. Brown, 10 Vet. App. 128 (1997); 38 C.F.R. §§ 3.303, 3.304(f).  Furthermore, this is not a question within the competency of a non-medical expert.  The Veteran is not competent to diagnose or determine the etiology of PTSD.  Accordingly, the Board, in its capacity as a lay adjudicator, has no competency to question the medical basis for the VA examiner's opinions.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

Thus, the Board finds that the preponderance of the evidence of record is against the claim for service connection for PTSD and it is denied.

Initial Evaluation Claims

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, and the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where the veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

I. Atrial Fibrillation

The Veteran's atrial fibrillation disability is currently rated as noncompensable (0 percent) from August 9, 2013 to February 29, 2016, and thereafter, rated as 10 percent under 38 C.F.R. § 4.104, Diagnostic Code 7010 for atrial fibrillation.  Under Diagnostic Code 7010, a 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. §  4.31

Based on a review of the record, the Board finds that a 10 percent rating, but no higher, for the Veteran's atrial fibrillation prior to February 29, 2016 is warranted and a rating in excess of 10 percent for the Veteran's atrial fibrillation therefrom is not warranted.  The medical reports of record prior to February 29, 2016 show evidence of at least one episode of paroxysmal atrial fibrillation Holter monitor during the one-year period prior to receipt of the Veteran's claim for increase.  However, the medical reports of record throughout the period of appeal do not show evidence of more than four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia that is documented by ECG (EKG) or Holter monitor.

February and March 2013 VA treatment records noted regular heart rate and rhythm with no murmurs, rubs, or gallops.  

A June 2013 private treatment record noted the Veteran was put on a 24 hour Holter monitor for his symptoms of palpitations and fluttering sensation in his heart which revealed four episodes of atrial fibrillation.  His medication was adjusted and later the same month, the Veteran reported that he continued to have multiple episodes of palpitations.  

A July 2013 private treatment record noted the Veteran had normal sinus rhythm, had normal heart rate and rhythm, and that the Veteran reported his atrial fibrillation had been stable since the last visit.

In an October 2013 VA examination, the Veteran reported that he was diagnosed with atrial fibrillation a few months ago and stated that he was placed on medication.  The Veteran stated that he had gone to the ER with an irregular heartbeat, went to cardiology, and had a Holter monitor, in which a rhythm specialist placed him on medication.   The Veteran reported he was in and out of atrial fibrillation.  The Veteran reported experiencing more than four episodes of paroxysmal atrial fibrillation in the past 12 months, with reports of symptoms one to two times per month.  At examination, the Veteran had regular heart rhythm.  

A September 2013 VA treatment record noted a regular heart rate and rhythm with no murmur, gallop, rub, or clicks.  

A November 2013 notice of disagreement reiterated the Veteran had reported more than four episodes of atrial fibrillation at VA examination.

A January 2014 VA treatment record noted regular heart rate and rhythm.

February and March 2014 VA treatment records noted regular heart rate and rhythm with no murmurs, rubs, or gallops.

A May 2014 VA treatment record showed the Veteran's had normal heart sounds, was regular and had no murmur.   

A September 2014 VA treatment record noted the Veteran's regular heart rate and rhythm.  

A June 2015 VA treatment record, an EKG revealed atrial flutter.  The record also noted that all other previous EKGs in the system showed normal sinus rhythm.  

A July 2015 VA treatment record noted the Veteran's regular heart rate and rhythm.

An August 2015 VA treatment record noted the Veteran was admitted with lightheadedness and palpitations.  The record noted that the Veteran had been diagnosed with atrial flutter with rapid rates in June 2015 and that he had not had any further episodes since then.  

An October 2016 VA treatment record noted that there was no atrial fibrillation noted on the Veteran's EKG. 

A February 2016 VA treatment record noted the Veteran had slightly irregular rate and rhythm and indicated that the results of tests on this date showed atrial fibrillation.  

A March 2016 VA treatment record noted that an EKG showed sinus tachycardia with rates in the 100s.  

In an August 2016 VA examination, the examiner noted the Veteran had regular heart rhythm during examination.  The examiner noted that numerous clinic notes documented a regular heart rhythm except on two occasions that noted irregular rhythm over the past year.  

The Board notes that the Veteran has consistently reported that he has experienced episodes of atrial fibrillation at least once a month.  The medical evidence of record demonstrates he requires continuous medication to treat his symptomatology.

Although the October 2013 VA examiner noted that the Veteran had atrial fibrillation episodes of more than four times a year, the VA examiner failed to indicate whether these episodes were documented by EKG or Holter monitor.  Notably, private treatment records in June 2013 only confirm at most four episodes in a 24 hour period of atrial fibrillation that was documented by a Holter monitor earlier in June 2013.  The medical record documentation by an EKG of additional episodes of atrial fibrillation and/or tachycardia show only two more episodes in 2016, specifically one episode on February 29, 2016 and another episode in March 2016.  

As indicated above, there is evidence of at most four episodes of atrial fibrillation documented by a Holter monitor in June 2013.  Considering the date of the June 2013 episode(s) is so close to the claim date of August 9, 2013, the Board will resolve the benefit of the doubt in the Veteran's favor as it is reasonable to assume that the symptoms persisted through that period.  However, as there is no evidence of atrial fibrillation with more than four episodes per year documented by ECG or Holter monitor at any point during the pendency of this appeal, a rating in excess of 10 percent throughout the appeal is not applicable.  Thus, a 10 percent rating, but no higher, is warranted under Diagnostic Code 7010 prior to February 29, 2016 but a rating in excess of 10 percent is not warranted under Diagnostic Code 7010 from February 29, 2016.  See 38 C.F.R. § 4.104. 

Other diagnostic codes for cardiovascular disabilities that provide additional ratings are not more appropriate here because the facts of the case do not support their application.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7008, 7011-7020.  

For example, Diagnostic Code 7011 pertains to sustained ventricular arrhythmias.  Although Diagnostic Code 7011 contemplates similar anatomical localization of the Veteran's disability and similar symptomatology, Diagnostic Code 7011 does not apply because there is no indication that the Veteran's atrial fibrillation is sustained, and the evidence shows that the Veteran's atrial fibrillation occurs intermittently.  Thus, Diagnostic Code 7011 does not apply.  38 C.F.R. § 4.104.

In addition, the Board observes that the Veteran is separately service connected for ischemic heart disease, which has been assigned a 30 percent disability rating under Diagnostic Code 7005, and includes consideration of diagnostic findings of cardiac hypertrophy and left ventricular dysfunction and evaluates the Veteran's disability based on metabolic equivalents (METs) resulting in dyspnea, fatigue, and chest pain.  The Veteran may not be compensated twice for the same symptomatology; as this would result in pyramiding in violation of 38 C.F.R. § 4.14.  Thus, the Veteran's atrial fibrillation disability is appropriately rated under Diagnostic Code 7010.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  An evaluation for the Veteran's service-connected atrial fibrillation under separate schedular rating criteria is not warranted. 

The Board has also considered whether there is evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's atrial fibrillation have been contemplated by the schedular criteria.  The evidence establishes that the Veteran has complaints of shortness of breath and chest pain which are associated with episodes of atrial fibrillations.  Diagnostic Code 7010 accurately contemplates this symptomatology, as it includes criteria relating to atrial fibrillation, which would encompass the Veteran's complaints.  The record has also indicated that his heart disability affects the Veteran's ability to work as physical activity may trigger atrial fibrillation episodes.  In this regard, the Board notes that the Veteran has been granted TDIU.  In addition, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  As such, a referral for an extraschedular rating is not warranted.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.

The Board has considered the Veteran's statements regarding the severity of atrial fibrillation and has relied on his report in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing shortness of breath, etc., and his statements are also credible, and thus, probative.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Accordingly, resolving the benefit of the doubt in favor of the Veteran, a 10 percent rating, but no higher, prior to February 29, 2016, is warranted and therefrom an evaluation in excess of 10 percent for atrial fibrillation is not warranted.  38 C.F.R. § 4.3.  

II. Mood Disorder with Anxiety and Depression

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), page 32).  GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.

As noted above, VA has implemented DSM-5.  The VA Secretary, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014, to include those that were previously remanded by the Board, such as in the instant appeal.  See 79 Fed. Reg. 45, 093, 45,094 (Aug. 4, 2014).  Hence, this appeal is governed by DSM-IV.

The Veteran contends that his service-connected mood disorder with anxiety and depression warrants an initial higher rating than the present 30 percent rating, which has been in effect since January 7, 2013.  

In a February 2013 VA examination, the Veteran was diagnosed with mood disorder with anxiety and depression due to medical condition.  The examiner found there was no other DSM-IV diagnosis.  The examiner noted the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported at examination that he had a lot of difficulty with the way he felt since his heart attack.  He reported not wanting to be old, wanting to be able to do more, and feeling down and anxious due to his lack of ability to do the things he was able to do in the past.  The examiner noted the Veteran was married to his spouse for 42 years.  At the time of examination, they had four children, seven grandchildren, and one great grandchild.  The Veteran reported that he did have some contact with his children and grandchildren but indicated that it seemed like it was a hassle when they got together and that he could not stand it so he would "not go downstairs."  The Veteran also stated that he used to get together a lot with his sisters and brothers but that he did not have any social activity, indicating that when he got an anxiety attack, he had to get up and move around.  The Veteran reported that people said he changed since he had the heart attack.  The Veteran disagreed but indicated that although he never touched his wife, when he had gotten angry several months ago, "he jumped her."  The Veteran reported that he stopped working because of his knees and body giving out.  He had knee surgery and lost his job.  The Veteran reported that he spent his time going out in the garage or in the yard and trying to keep calm and "hold things together."  He stated that he took a nap every day, that he watched television, but would go to sleep when watching it.  The Veteran stated that his children did not come by anymore because they told him he was grouchy.  The Veteran denied any mental health treatment since the last VA examination in August 2011.  He stated that he had gone to the emergency room thinking he was having a heart attack but the providers stated it was a panic attack.  The Veteran was given medication.  The Veteran indicated that he stopped taking the medication because he thought he did not need it.  However, he subsequently went to the ER again and was given the same medication with increased dosage.  The Veteran denied any other mental health treatment.  

During mental status examination, the examiner indicated the Veteran was dressed appropriately, was rather reserved but cooperative, pleasant, and answered questions in a brief and straightforward manner.  The examiner noted the Veteran was oriented in all spheres, his attention and concentration were intact, and his insight and judgment were intact.  The Veteran described his mood as lonely, anxious, nervous, and unhappy a lot.  The Veteran reported that since having heart surgery, he had been afraid to go to sleep for fear that he would not wake up.  He reported that he had bought a big comfortable chair and slept there.  The Veteran reported that he took Ambien, but did not get to sleep very well.  The Veteran stated that sometimes he would get up and walk around, feeling anxious, tense, like he was wound up, and often woke his wife to get up and talk to him to help him relax.  The examiner noted the Veteran was able to interpret a proverb in a concrete way, his memory for remote, recent, and immediate events was generally intact, but noted that he had problems when sitting around talking with his brothers, and not being able to remember things from school days, or with finding the words that he wanted to say.  The Veteran stated that the best time of day was during the daily rides he took with his wife that lasted about an hour after lunch where they just talked.  The examiner noted the symptoms of depressed mood, anxiety, chronic sleep impairment, panic attacks that occur weekly or less often, and disorientation to time or place.  The examiner assigned a GAF score of 58.  

In a June 2013 VA addendum opinion, the examiner clarified that he had accidently checked the wrong box regarding disorientation to time or place and that at the February 2013 VA examination, the Veteran was oriented in all spheres, to include time and place.  

A December 2013 VA treatment record noted the Veteran was not in acute distress, was alert and oriented to person time, and place, and was cooperative with normal mood, affect, and memory.  

An April 2014 VA treatment record noted the Veteran was alert and attentive and was oriented to person, time, and place.

A February 2015 VA treatment record noted the Veteran was not in acute distress, was alert and oriented to person, time, and place, and was cooperative with normal mood, affect, and memory.  

An August 2015 VA treatment record showed a mental status examination revealing the Veteran was alert and attentive, oriented to person, time, and place, was cooperative and reasonable, had speech with normal rate and rhythm, had language intact, had euthymic mood with affect "blunted/restricted/constricted," and had normal and coherent thought process and association.  The examination also showed the Veteran did not have any perceptual disturbance and did not have unusual thought content.  The Veteran had good insight and judgment.  His memory was intact, had average fund of knowledge, and was in no significant risk of being a danger to self or to others.  

During the August 2015 VA mental status examination, the Veteran reported that he was frustrated about his inability to do things like he used to in the past.  He reported he was "a very outdoor person" but because of his multiple physical health issues he had been staying indoor more, which was his main stressor.  He worried about things such as his health issues, medications, and his kids.  His anxiety mostly revolved around his physical health.  The Veteran's brother had died following a heart surgery and the Veteran was worried that he might not make it if he had another heart surgery or another episode of physical illness.  The Veteran reported things had gotten worse five years ago after a heart surgery, to include his arthritis, kidney problems, and problems with his legs.  The Veteran also reported that he worried that there was something wrong with his brain, like cancer.  The Veteran reported his depression was a three out of 10 with 10 as the worst mood.  The Veteran reported his sleep was better with CPAP.  The Veteran reported he had one sleepless night a month which usually coincided with increased stress.  The Veteran's energy levels and concentration were noted as "okay."  The Veteran reported some guilt about how he treated his dad in his late life, being verbally rude.  The Veteran reported there was no hopelessness but that sometimes he felt worthless.  There was no anhedonia, no suicidal intent, self-harm, or homicidal intent.  The Veteran reported that for the past four months he had noticed that one night per month he was unable to sleep with anxious thoughts and irritable mood and good energy levels.  There was no psychosis or paranoia.  The provider noted the nightmares that occurred twice a month were not from past trauma.  The Veteran reported that his anxiety started 30 years ago and that six to seven years ago, he was diagnosed with anxiety attacks.  The Veteran reported that he was able to cope by distracting himself, talking to self and wife.  The Veteran reported symptoms of shaking, sweating, being nervous, and freezing.  There were no triggers identified and the symptoms lasted for 30-40 minutes.  The physician noted the stressors were his physical health conditions and his worries about his kids.

The August 2015 VA reviewing provider noted the Veteran had generalized anxiety disorder and was on medication.  The provider also noted the Veteran struggled with generalized anxiety symptoms which responded well to medications and that he had developed some coping skills which were working at the time.  The provider noted the Veteran from time to time had anxiety regarding his physical health.  

In a September 2015 VA treatment record, the Veteran was seen for a recent fall.  The provider noted the Veteran was affected by his pain and physical limitations.  The Veteran reported that he slept better but that he had racing thoughts (anxiety) about his day that interfered with his sleep.  The provider noted there were no safety concerns, there was no suicidal intent, self-harm, homicidal intent, auditory verbal hallucinations, or paranoia.  On objective evaluation, the provider noted the Veteran appeared on time for his appointment, his grooming and hygiene were fair, his motor behavior was normal, his eye contact was fair, his facial expression was normal and responsive, and his attitude was cooperative.  The provider noted the Veteran's mood was depressed and his affect was constricted.  The provider noted the Veteran's speech was relevant and spontaneous, his thought processes were logical and goal-directed, his thought content was significant for somatization, his insight was adequate and his sensorium was clear.  

A May 2, 2016 VA treatment record noted the Veteran underwent a therapy session.  During examination, the Veteran reported he had been depressed for the past 1.5 years.  The Veteran reported that he was having a difficult time accepting "later life."  The reviewing provider noted the Veteran retired approximately six years ago, but started to have medical issues about two years ago, which may have triggered his depression.  The Veteran indicated that he had problems with his immune system and was sick a lot.  He stated that he also had issues with balance and had fallen a couple times, which made it difficult to participate in some activities.  The Veteran stated that he sat "around at home" and often isolated himself from his family.  The Veteran described his mood as "grouchy" and reported low motivation.  The Veteran indicated that he did meet with a group of friends every morning at 7am at a bar/cafe to talk.  The Veteran also reported that he was struggling with the loss of several friends recently.  The Veteran also had a daughter who passed away approximately 1.5 years ago.  The Veteran indicated that he had fleeting thoughts of suicidal ideation about two times per month, but stated that he did not dwell on these thoughts and had no intention of ending his life.  

On objective evaluation, the May 2, 2016 VA provider noted the Veteran appeared on time for his appointment, his grooming and hygiene were good, his motor behavior was normal, his eye contact was good, his facial expression was normal and responsive, and his attitude was cooperative.  The provider noted the Veteran's mood was neutral and his affect was "appropriate/variable."  The provider noted the Veteran's speech was relevant and spontaneous, his thought processes were logical and goal-directed, his thought content was relevant, his insight was adequate, and his sensorium was clear.  The provider noted there was no suicidality or homicidality.  

A May 20, 2016 VA treatment record noted the Veteran underwent a therapy session.  During examination, the Veteran reported no significant changes in mood overall.  He continued to struggle with low mood and irritability due to his aging process.  The Veteran stated that he had recently tried to do too much by using a ladder and was injured.  The Veteran stated that he and his wife were looking into purchasing a boat and that he was looking forward to this.  The Veteran indicated that he realized sitting at home and not doing much was not good for him.

On objective evaluation, the May 20, 2016 VA provider noted the Veteran appeared on time for his appointment, his grooming and hygiene were good, his motor behavior was normal, his eye contact was good, his facial expression was normal and responsive, and his attitude was cooperative.  The provider noted the Veteran's mood was neutral and his affect was "appropriate/variable."  The provider noted the Veteran's speech was relevant and spontaneous, his thought processes were logical and goal-directed, his thought content was relevant, his insight was adequate, and his sensorium was clear.  The provider noted there was no suicidality or homicidality.  

In a June 2016 VA examination, the Veteran was diagnosed with mood disorder with depressed mood and anxiety.  The examiner found there was no other DSM-5 diagnosis.  The examiner noted the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran reported during the June 2016 VA examination that he was living in a house with his wife of over forty years.  He stated that he and his wife argued and that he was an old grouch.  He reported that she took care of him when he got sick.  The Veteran stated they have four children together and that he had an "alright" relationship with them.  The Veteran reported his hobbies included boating, fishing, and hunting and that his current social support included his wife, children, brothers, and five or six friends he grew up with.  The Veteran denied any psychiatric hospitalizations or suicide attempts since his last evaluation and the examiner noted the Veteran convincingly denied any thoughts of harming or killing himself or others.  The examiner noted the Veteran had been taking psychotropic medications since his last evaluation, most of which were prescribed by his primary care physician.  The Veteran reported that he met with a psychiatrist since his last evaluation in August and September 2015.  The Veteran stated that he told his therapist he did not feel rested after sleeping and that he had a problem with being a "grouch."  The Veteran reported that his medication helped somewhat with his mood but he still had a difficult time accepting that he could not do things in life the way that he used to because of his age.  The examiner noted the Veteran started attending individual therapy with the VA in May 2016 and had met a social worker twice since the initial consult.  The Veteran reported he had difficulty staying asleep at night that started after he had heart surgery and that he felt tired throughout the day no matter how long he slept.  The Veteran reiterated that he had sadness and worry about his medical issues and not being able to do things the way that he used to.  The Veteran indicated he had been more irritable recently which had resulted in occasional friction with his family members.  The Veteran denied appetite problems, significant weight gain or loss, or difficulty concentrating.  The Veteran reported his traumatic stressor was the abuse he witnessed and endured during his childhood.  He reported his father used to physically abuse his mother almost every night and when he tried to stop the abuse, he was abused as well by his father.  The Veteran reported nightmares and thought about his childhood abuse about three to four times a year.  

The June 2016 VA examiner noted symptoms of depressed mood, anxiety, and chronic sleep impairment.  On mental status examination, the examiner noted the Veteran arrived early for his appointment and he was dressed neatly and was well-kempt.  The examiner noted the Veteran's speech was logical and goal-oriented, he was cooperative with the evaluation process and with answering questions.  The Veteran was noted as oriented to person, place, situation, and time, his concentration and attention were good, and his judgment and insight were good.  The Veteran described his mood as "on the grouchy side."  His affect was slightly depressed; however, the examiner noted he was able to brighten at times during the evaluation.  The examiner noted the Veteran's mood disorder symptoms were in the mild range and resulted in mild impairment in his social functioning.  The examiner assigned a GAF score of 68 and reiterated the Veteran's score suggested mild depression, anxiety and insomnia but that the Veteran was generally functioning pretty well and had meaningful relationships.  

An August 2016 VA treatment record noted the Veteran underwent a therapy session.  During examination, the Veteran reported he had not been doing too well since the last session.  He reported stress related to his granddaughter.  The Veteran reported that approximately two weeks ago, he was feeling overwhelmed and had a brief thought to stop taking his pills to see if he had another blood clot.  The Veteran admitted that at that time, he was feeling hopeless but stated that the thought quickly passed and he had no intention to end his life.  

On objective evaluation, the August 2016 VA provider noted the Veteran appeared on time for his appointment, his grooming and hygiene were good, his motor behavior was normal, his eye contact was good, his facial expression was normal and responsive, and his attitude was cooperative.  The provider noted the Veteran's mood was neutral and his affect was "appropriate/variable."  The provider noted the Veteran's speech was relevant and spontaneous, his thought processes were logical and goal-directed, his thought content was relevant, his insight was adequate, and his sensorium was clear.  The provider noted there was no suicidality or homicidality.  

Based on the foregoing, the Board finds that a higher evaluation for mood disorder with anxiety and depression is not warranted.  The Veteran's symptoms overall indicate occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, and chronic sleep impairment.  The Veteran was indicated to have GAF scores of 58 and 68.  A GAF range of 51-60 indicates moderate symptoms; or any moderate difficulty in social, occupational, or school functioning.  As such, the overall evidentiary record shows that the severity of the Veteran's disability most closely approximates the criteria for a 30 percent disability evaluation. 

A higher evaluation of 50 percent is not warranted in this case as the evidence does not indicate reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships; or more severe symptomatology such as to warrant at least the next higher 50 percent rating. 

As noted above, the Veteran has been married to his wife for over 40 years, he maintains social relationships with his wife, children, siblings, and several close friends.  Although there was mention of blunted/restricted/constricted affect in August 2015, this is not to the same degree as a flattened affect.  Nevertheless, the severity, frequency, and duration of his manifested symptoms do not more nearly approximate the criteria for a 50 percent rating.  

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current disability rating has been assigned.  38 C.F.R. § 4.130.  Importantly, as noted above, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.  Further, the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

In this case, the extent and severity of the Veteran's actual psychiatric symptoms reported are suggestive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), contemplated in the 30 percent rating for psychiatric disabilities, regardless of the GAF scores.  While the assignment of a GAF score of 68 in a June 2016 VA examination report would suggest that a lower 10 percent rating may be warranted, the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a).  In this case, the reported symptomatology is consistent with no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning, and some disturbances of motivation and mood, as well as difficulty in establishing and maintaining effective work and social relationships, which is also consistent with no greater impairment than that contemplated by the current 30 percent disability rating.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements that the severity of his service-connected psychiatric symptoms warrants a rating higher than 30 percent.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the objective medical findings and opinions provided by the VA examiners of record are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the Board finds that the VA examination reports and other probative evidence of record have consistently reflected that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, the Board finds that no higher rating is warranted, and the claim for a rating in excess of 30 percent for mood disorder with anxiety and depression is denied. 

In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for a psychiatric disability inadequate.  When comparing the disability picture of the service-connected psychiatric disability with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for his psychiatric disability on appeal.  In fact, the rating criteria do not set out specific criteria, but rather contemplate all psychiatric symptoms, leaving to VA the responsibility of determining where each symptom fits in terms of frequency and severity.  The rating criteria provide examples, but not an exclusive list of symptoms.  For this reason, the rating criteria contemplate every psychiatric symptom afflicting the Veteran, and reasonably describe the Veteran's disability level and symptomatology.  In addition, the evidence does not show frequent hospitalization or marked interference with employment.  Therefore, the currently assigned schedular rating is adequate and no referral is required.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an initial rating of 10 percent, but no higher, for atrial fibrillation prior to February 29, 2016 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for atrial fibrillation from February 29, 2016 is denied.  

Entitlement to an initial rating in excess of 30 percent for mood disorder with anxiety and depression is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary for the issues of service connection for gastrointestinal disorder, sinusitis, and CVID, as well as an initial increased rating for erectile dysfunction.  

Pursuant to the Board's December 2015 remand directives, a VA examination was to be scheduled to determine the current severity of the Veteran's erectile dysfunction, to include whether the Veteran's additional symptoms of benign prostatic hypertrophy with urinary obstruction were related to the erectile dysfunction.  

The Veteran was afforded a VA examination in August 2016.  A review of the examination shows that the examiner failed to opine as to whether the Veteran's additional symptoms of benign prostatic hypertrophy with urinary obstruction were related to the erectile dysfunction.  As such, the Board finds the August 2016 VA examination opinion failed to comply with the Board's December 2015 remand directives, and thus, an addendum opinion must be obtained.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Wirth regard to gastrointestinal disorder, pursuant to the Board's December 2015 remand directives, a VA examination was also to be scheduled to determine etiology of the Veteran's gastrointestinal issue, to include diarrhea, constipation, GERD.  

The Veteran was afforded a VA examination in August 2016.  The examiner opined that it was less likely than not that the Veteran's gastrointestinal issues, to include diarrhea, constipation, GERD, had their onset in active service or were related to service or aggravated beyond their natural progression by his service-connected disabilities.  However, the issue at hand is that the examiner noted the Veteran was on numerous medications that have diarrhea, constipation, and stomach upset as common side effects, including ASA, gabapentin, buspirone, duloxetine, and furosemide, which the examiner notes are more common causes for these symptoms, thereby suggesting that such medication that may treat some of the Veteran's service-connected disabilities is the cause of the Veteran's gastrointestinal issues.  Thus, the Board is remanding for clarifying opinion as to whether the Veteran's gastrointestinal issues, to include diarrhea, constipation, and GERD, are aggravated by or causally related to the Veteran's service-connected disabilities and/or medications for any service-connected disability.

With regard to sinusitis, pursuant to the Board's December 2015 remand directives, a VA examination was also to be scheduled to determine etiology of the Veteran's sinusitis.  The Veteran was afforded a VA examination in August 2016.  The examiner opined that it was less likely than not that the Veteran's sinusitis had its onset in active service or was related to service, including possible bronchitis or questionable allergy to dust fumes, nor was it related to his service-connected disabilities, nor was the sinusitis aggravated beyond its natural progression by his service-connected disabilities.  The examiner's rationale was that there was no medical documentation of a chronic sinusitis and that the chronic coughing had been related by multiple doctors to be related to reactive airway disease and possible aspiration from GERD.  The examiner noted there was no medical documentation of a diagnosis of chronic sinusitis in the medical records during or after service and there was no medical evidence that any of the service-connected conditions listed above as causing or aggravating sinusitis.  The examiner noted that bronchitis and allergies to dust fumes do not cause sinusitis.  The examiner acknowledged the Veteran's submission of a three paragraph WebMD internet article that stated that fungi are also an increasing cause of chronic sinusitis, especially in people with disease that weaken the immune system.  However, the examiner indicated that there was no medical documentation of a chronic sinusitis in the medical records nor was there any medical evidence of a fungal sinusitis in the medical records.  The examiner noted that the opinion would not change if the Veteran became service connected for CVID and gastrointestinal issues/GERD.  The examiner opined that the Veteran's gastrointestinal conditions did not cause sinusitis or worsen it and noted there was no medical evidence of permanent worsening of any sinusitis.

The Board notes that the August 2016 VA examiner's rationale was based on an erroneous fact that there was no medical documentation of chronic sinusitis.  A review of the record shows that a July 2009 private treatment record noted the Veteran had chronic sinusitis.  A May 2013 VA examiner diagnosed chronic sinusitis and specifically noted the Veteran's chronic cephalad sinusitis issues.  Hence, the August 2016 VA examiner's opinion is based on an inaccurate factual premise and is insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304; Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Thus, a remand is necessary to afford the Veteran an addendum opinion as to the etiology of his current sinusitis.

With regard to CVID, pursuant to the Board's December 2015 remand directives, a VA examination was also to be scheduled to determine etiology of the Veteran's CVID.  The Veteran was afforded a VA examination in August 2016.  The August 2016 VA examiner noted that CVID was considered a disease and was not expected to improve over time and symptoms would need to be managed.  The examiner noted there was no indication in the STRs of any conditions that would aggravate CVID beyond its natural progression.  The examiner noted that CVID is a condition that is believed to be genetic.  The examiner noted that secondary hypogammaglobulinemia is typically caused by malabsorption, nephrotic syndrome, or hematologic malignancy and that none of these conditions were noted in the STRs.  The examiner also noted that there was no clear and unmistakable evidence that the CVID existed prior to service and there was no medical evidence that possible bronchitis and questionable allergy to dust fumes or exposure to asbestos or herbicides caused CVID.  The examiner noted that an isolated incidence of possible bronchitis and a questionable allergy to dust fumes would not be an early manifestation of CVID.  The examiner explained that multiple frequent infections or a prolonged infection would raise suspicions of CVID; however, this did not occur during service.  

The Board notes that considering the examiner indicated that CVID is a congenital disease and thus is subject to aggravation, the examiner failed to opine as to whether the Veteran's confirmed diagnosis of CVID was aggravated by any service-connected disorder, as requested in the December 2015 Board remand directive.  As indicated in the December 2015 Board remand, there is no adequate opinion of record addressing whether any of the Veteran service-connected disorders, to include restrictive lung disease, aggravated the Veteran's CVID.  Thus, a remand is necessary to afford the Veteran such an addendum opinion to comply with the Board's December 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file/eFolder.

2.  Following completion of the above, return the claims file to the VA examiner who conducted the August 2016 VA examination for erectile dysfunction.  The electronic claims file must be made available to and be reviewed by the examiner.  If the August 2016 VA examiner is not available, the electronic claims file should be made available to an appropriate medical professional so as to render the requested opinion.  In an addendum opinions, the examiner should address each of the following:

a.  Report all the signs and symptoms necessary for rating the Veteran's service-connected erectile dysfunction.  

b.  Determine whether the Veteran's additional symptoms of benign prostatic hypertrophy with urinary obstruction are related to his erectile dysfunction.

All opinions expressed should be accompanied by supporting rationale.

3.  Return the claims file to the VA examiner who conducted the August 2016 VA examination for gastrointestinal issues/GERD.  The electronic claims file must be made available to and be reviewed by the examiner.  If the August 2016 VA examiner is not available, the electronic claims file should be made available to an appropriate medical professional so as to render the requested opinions.  In an addendum opinion, the examiner should address each of the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal issues/GERD are causally related to any of his service-connected disabilities, to include medications for any such service-connected disability.

b.  If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal issues/GERD are aggravated (i.e,. permanently worsened) beyond the natural progress of the conditions by any of his service-connected disabilities and/or medications for any service-connected disability. 

All opinions expressed should be accompanied by supporting rationale.

4.  Return the claims file to the VA examiner who conducted the August 2016 VA examination for sinusitis.  The electronic claims file must be made available to and be reviewed by the examiner.  If the August 2016 VA examiner is not available, the electronic claims file should be made available to an appropriate medical professional so as to render the requested opinion.  In an addendum opinion, the examiner should address each of the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis had its onset in active service, or is otherwise related to service, including the disorders identified in service as possible bronchitis and questionable allergy to dust fumes?  

b.  If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis is causally related to his service-connected disabilities.  

c. If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis is aggravated (i.e., permanently worsened) beyond the natural progress of the conditions by his service-connected disabilities?

The examiner should consider and comment on the article submitted by the Veteran in January 2014 indicating that fungi were an increasing cause of chronic sinusitis, especially with people with diseases that weaken the immune system such as AIDS, leukemia, and diabetes.  The Veteran is currently service connected for restrictive lung disease, ischemic heart disease, mood disorder, diabetes mellitus, type II, tinnitus, bilateral hearing loss, post-operative scarring status post coronary artery bypass graft, atrial fibrillation.  The examiner is asked whether or not his or her opinion would change if the Veteran became service-connected for gastrointestinal issues/GERD.

All opinions expressed should be accompanied by supporting rationale.

5.  Return the claims file to the VA examiner who conducted the August 2016 VA examination for CVID.  The electronic claims file must be made available to and be reviewed by the examiner.  If the August 2016 VA examiner is not available, the electronic claims file should be made available to an appropriate medical professional so as to render the requested opinion.  

In an addendum opinion, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed CVID was caused OR aggravated (i.e., permanently worsened) beyond its natural progress, by a service-connected disorder(s)?  In such event the examiner is requested to identify which service-connected disorder(s) caused/aggravated the claimed disorder at issue.  (The Veteran is currently service-connected for restrictive lung disease, ischemic heart disease, mood disorder, diabetes mellitus, type II, tinnitus, bilateral hearing loss, post-operative scarring status post coronary artery bypass graft, atrial fibrillation.)

All opinions expressed should be accompanied by supporting rationale.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


